OPINION OF THE COURT
PER CURIAM.
The petition for allocatur is granted. The trial errors which caused the Superior Court to grant a new trial not having been properly preserved for appeal, see Commonwealth v. Reid, 458 Pa. 357, 326 A.2d 267 (1974); Dilliplaine v. Lehigh Valley Trust Co., 457 Pa. 255, 322 A.2d 114 (1974); Commonwealth v. Agie, 449 Pa. 187, 296 A. 2d 741 (1972), its order granting a new trial is reversed 323 A.2d 364, and the case is remanded to the Superior Court for consideration of the remaining issues raised in the appeal.